

117 SRES 387 IS: Recognizing the 60th anniversary of the Peace Corps and commending the volunteers who have dedicated their lives to making a difference in the world.
U.S. Senate
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 387IN THE SENATE OF THE UNITED STATESSeptember 27, 2021Mr. Menendez submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the 60th anniversary of the Peace Corps and commending the volunteers who have dedicated their lives to making a difference in the world.Whereas the Peace Corps Act of 1961 was signed into law by President John F. Kennedy on September 22, 1961;Whereas the Peace Corps' mission is to promote world peace and friendship by—(1)helping the people in interested countries to meet their need for trained workers; (2)helping to promote a better understanding of Americans by people in countries where volunteers have served; and (3)helping to promote a better understanding of such people by Americans;Whereas Peace Corps volunteers work to advance both international development and public diplomacy, with more than 240,000 Americans who have answered the call to service by cumulatively serving in 142 countries and providing more than 3,000,000,000 of service to our Nation and the world;Whereas Peace Corps volunteers exemplify American values and grow trust and faith in the United States in developing countries by—(1)building connections with the people with whom they live and work; and(2)helping communities realize the full potential of their present assets and discover new opportunities;Whereas returned Peace Corps volunteers enter the job market with—(1)the experience of working with limited resources and navigating bureaucratic institutions;(2)proficiency in many languages and communication styles;(3)passion about mission-driven work; and (4)the ability to invest in their communities in a lasting way;Whereas due to the COVID–19 pandemic, the Peace Corps made the difficult decision, in early 2020, to temporarily suspend all volunteer missions and recall approximately 7,300 volunteers and trainees from their countries of service;Whereas the Peace Corps and the broader Peace Corps community have utilized this temporary recall to deeply explore how the many ways in which the Peace Corps could be improved in its support of volunteers and its collaboration with the communities in which such volunteers are serving, including facilitating COVID–19 testing and the distribution of COVID–19 vaccines;Whereas beginning in December 2021, the Peace Corps will gradually resume its volunteer missions abroad, beginning with missions located in parts of Latin America and the Caribbean;Whereas Peace Corps volunteers play a significant role in implementing presidential initiatives at the local level, including training and deploying more than 800 specialized malaria prevention volunteers to serve in communities across Africa since 2011;Whereas the Peace Corps, in partnership with the United States Agency for International Development, has generated an additional $34,000,000 in local community and third party contributions through the Small Project Assistance Program in support of important development outcomes, including—(1)efforts to combat human trafficking;(2)enhanced civic engagement and public accountability;(3)improved maternal and children’s health outcomes; (4)preventing the spread of malaria; and (5)bolstered community resilience and preparedness to environmental disasters; Whereas 42 percent of Peace Corps volunteers work in the education sector by—(1)increasing the English language competency of local students and teachers;(2)developing teaching materials and improving the teaching techniques of local teachers; or(3)assisting after-school programs, youth clubs, and the development of libraries;Whereas the Peace Corps advances the principles of gender equality worldwide and maintains a volunteer force that is 65 percent female; andWhereas the Peace Corps is integral to realizing United States foreign policy, addressing critical global challenges that require United States leadership, and advances our United States national security interests: Now, therefore, be itThat the Senate—(1)recognizes the 60th anniversary of the Peace Corps;(2)honors all of the volunteers who have dedicated their lives to address the serious global challenges of our time, including illiteracy, environmental degradation, food insecurity, and communicable diseases;(3)commends the tireless service of the civil servants, recruiters, medical and security personnel, and in-country support staff that run the Peace Corps on a daily basis; and(4)renews the United States commitment—(A)to promoting world peace and friendship; and (B)to helping developing countries reach their development goals. 